DETAILED ACTION
This Office Action is in response to RCE filed December 31, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
On lines 6-7 of claim 1, the phrases “at least” and “at most” should be deleted, because the recitation of “between” and “and” in combination with the phrases “at least” and “at most” may be indefinite.
In claim 1, the newly added limitation “the ceramic luminescent material converts an electromagnetic primary radiation of a first wavelength range in the spectral region of blue light in an electromagnetic secondary radiation of a second wavelength range in the spectral region of amber light (emphases added)” recited on lines 9-11 of the amended claim 1 should be amended, because it appears that the newly added limitation is not grammatical.
On line 2 of claim 6, “the conversion element are” should be replaced with “the conversion element is”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, Applicants originally disclosed in paragraph [0023] of current application that “According to one embodiment the conversion element converts electromagnetic primary radiation of the first wavelength range into electromagnetic secondary radiation of the second wavelength range in the spectral region of amber light”, and in paragraph [0029] of current application that “For a conversion element which emits electromagnetic secondary radiation of the second wavelength range in the spectral region of amber light the powder of the starting material is, for example, α-SiAlON:Eu2+.”  However, Applicants did not originally disclose that “the ceramic luminescent material converts an electromagnetic primary radiation of a first wavelength range in the spectral region of blue light in an electromagnetic secondary radiation of a second wavelength range in the spectral region of amber light (emphasis added)” as recited on lines 9-11 of the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 1 recites the limitation "the spectral region of blue light" on line 10.  There is insufficient antecedent basis for this limitation in the claim, especially because it is not clear whether “the spectral region of blue light” is one wavelength of blue light or the entire wavelengths of blue light.
(2) Claim 1 recites the limitation "the spectral region of amber light" on line 11.  There is insufficient antecedent basis for this limitation in the claim, especially because 
(3) Regarding claim 1, it is not clear whether the flux material of SrF2, CaF2 or BaF2 recited on line 8 is the molecule that can actually be observed in the claimed conversion element, or the flux material of SrF2, CaF2 or BaF2 recited on line 8 is broken into individual atoms of Sr, Ca, Ba and F inside the claimed conversion element, because (a) it appears that Applicants claim as if the flux material of SrF2, CaF2 or BaF2 recited on line 8 remained intact inside the conversion material during the formation process of the claimed conversion element, which cannot be the case since Applicants’ originally disclosed condition of forming the conversion element would alter the flux material of SrF2, CaF2 or BaF2 recited on line 8, and (b) if the flux material of SrF2, CaF2 or BaF2 recited on line 8 is broken into individual atoms of Sr, Ca, Ba and F inside the claimed conversion element, what Applicants claim in the amended claim 1 is a combination of a feature of a final product and a feature of an intermediate product that do not coexist, rendering claim 1 further indefinite.
(4) Further regarding claim 1, it is not clear what “a concentration” of the flux material recited on lines 6-7 refers to, because (a) it appears that an objective is missing in the limitation recited on lines 6-7, and (b) it is not clear whether “a concentration” of the flux material is a concentration of an unspecified element that constitutes the flux material.
(5) Still further regarding claim 1, it is not clear whether the claimed weight percentage (wt%) is actually measured from the claimed conversion element, or is just estimated from the formation or deposition condition or parameter of the conversion first claim how the weight percentage is measured or calculated, and (b) if it is the latter, the limitation recited on lines 6-7 may be further indefinite since the final weight percentage of the flux material would depend on how the conversion element is formed, which Applicants do not specifically claim.
(6) Regarding claims 1 and 5, it is not clear whether the weight percentage recited on lines 6-7 of claim 1 should be measured or calculated with the gas recited in claim 5 included.
Claims 4-6 depend on claim 1, and therefore, claims 4-6 are also indefinite.
(7) Regarding claim 6, it is not clear what the limitation “between 93.0 % and 96.0 % of the conversion element are grains and the flux material” suggests, and what else element or composition constitutes the remaining between 4.0% and 7.0% of the conversion element.
(8) Further regarding claim 6, it is not clear whether the limitation “between 93.0 % and 96.0 % of the conversion element are grains and the flux material” is with 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Mei et al., “Enhancement of Optical Properties of YAG∶Ce~(3+) Phosphor for White LEDs,” Materials Review (2012).
Regarding claims 1 and 4-6, Mei et al. disclose a conversion element (YAG:Ce3+ Phosphor) comprising: a ceramic luminescent material (YAG); and a flux material (BaF2 on line 5), wherein the flux material has a melting temperature below 1500 °C, because the melting temperature of BaF2 is below 1500oC, wherein the flux material has a concentration (0.2%) between at least 0.01 wt% and at most 0.5 wt% of the conversion element: wherein the flux material comprises SrF2, CaF2 or BaF2; and wherein the ceramic luminescent material inherently converts an electromagnetic primary radiation of a first wavelength range in the spectral region of blue light in an electromagnetic secondary radiation of a second wavelength range in the spectral region of amber light, because YAG or yttrium aluminum garnet has the elements recited in claim 4 (claim 1), 3+ inherently comprises crystal grains, and pores, which are grain boundaries between the crystal grains, and wherein the grains are formed with the ceramic luminescent material and the pores are filled with a gas, which is inherent for the grain boundaries (claim 5), wherein between 93.0 % and 96.0 % of the conversion element are grains and the flux material, which is indefinite as discussed above, and can be met by arbitrarily selecting some element or composition that constitute between 4.0% and 7.0% of the conversion element (claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2011/0227477), which is a prior art reference on IDS filed April 15, 2020.
Regarding claim 1, Zhang et al. disclose a conversion element ([0064]-[0065]) comprising: a ceramic luminescent material ([0064]); and a flux material ([0065]), 2 or at least would have been obvious to be expressed as CaF2 since CaF2 has been a well-known and widely employed stoichiometric calcium fluoride, wherein the ceramic luminescent material inherently converts an electromagnetic primary radiation of a first wavelength range in the spectral region of blue light in an electromagnetic secondary radiation of a second wavelength range in the spectral region of amber light, because YAG or yttrium aluminum garnet has the elements recited in claim 4.
Zhang et al. differ from the claimed invention by not showing that the flux material has a concentration in the conversion element between at least 0.01 wt% and at most 0.5 wt%.
Zhang et al. further disclose in paragraph [0065] that “In some embodiments, the sintered ceramic plate comprises between about 0.01% and about 5%, between about 0.05% and about 5%, between about 0.1% and about 4%, or between about 0.3% and about 1% by weight of the flux material(s) or sintering aid(s).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the flux material has a concentration in the conversion element between at least 0.01 wt% and at most 0.5 wt%, because (a) Zhang et al. disclose a concentration of the flux material overlapping with the claimed range of the concentration of the flux material, and (b) the concentration of the flux material should be selected to optimize the sintering properties as disclosed by Zhang et al.
inherently comprises grains and pores, because Zhang et al. disclose the same deposition method of sputtering in paragraph [0065] as Applicants’, and wherein the grains are formed with the ceramic luminescent material and the pores are inherently filled with a gas, because grain boundaries between adjacent grains would be filled with at least one of the gases in the atmosphere (claim 5), and between 93.0 % and 96.0 % of the conversion element are grains and the flux material, which is indefinite as discussed above, and can be met by arbitrarily selecting some element or composition that constitute between 4.0% and 7.0% of the conversion element (claim 6).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 10,612,121)
Zollars et al. (US 10,254,164)

Lee et al. (US 9,850,161)
Ohashi et al. (US 6,139,983)
Montierth (US 3,715,196)
Kita et al. (US 7,838,462)
Zhou et al. (US 8,298,971)
Hata et al. (US 7,807,257)
Shama et al., “EFFECT OF DIFFERENT FLUXES ON YAG:Ce ILLUMINATION ENGINEERING PARAMETERS,” Refractories and Industrial Ceramics 56 (2015) pp. 421-424.
Ohno et al., “The Synthesis and Particle Growth Mechanism of Bright Green Phosphor YAG:Tb,” Journal of Electrochemical Society 141 (1994) pp. 1252-1254.
Chiang et al., “Effects of flux additives on the characteristics of Y2.95Al5O12:0.05Ce3+ phosphor: Particle growth mechanism and luminescence,” JOURNAL OF APPLIED PHYSICS 114, 243517 (2013).
Translation of Yi et al. (CN 103044082)
Gopalan et al., “Thermodynamic Stabilities of SrCeO3 and BaCeO3 Using a Molten Salt Method and Galvanic Cells,” Journal of Electrochemical Society 140 (1993) pp. 1060-1065.
Nhan et al., “Influence of Scattering Enhancement Particles CaCO3, CaF2, SiO2 and TiO2 on Color Uniformity of White LEDs,” APPLIED PHYSICS 14 (2016) pp. 615-620.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM – 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C KIM/Primary Examiner, Art Unit 2815